     Case 2:20-cv-02897-JTM-DMD Document 28 Filed 05/24/21 Page 1 of 9




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


ROBERT MURPHY                                         CIVIL ACTION


VERSUS                                                NO: 20-2897


FIRST AMERICAN TITLE
GUARANTY COMPANY                                      SECTION: “H”



                         ORDER AND REASONS
      Before the Court are Defendant First American Title Guaranty
Company’s Motion to Dismiss (Doc. 4), and Plaintiff Robert Murphy’s Motion
for Partial Summary Judgment (Doc. 13). Oral Argument was held on April
21, 2021. For the following reasons, Defendant’s Motion is GRANTED, and the
matter is DISMISSED.


                              BACKGROUND
      In 1994, Plaintiff purchased a home located at 450 Woodvine Avenue,
Metairie, Louisiana (the “Insured Property”). In conjunction with that
purchase, Plaintiff secured title insurance from a predecessor of Defendant
First American Title Guaranty Company (“the Policy”). Plaintiff alleges that a

                                      1
     Case 2:20-cv-02897-JTM-DMD Document 28 Filed 05/24/21 Page 2 of 9




survey was conducted at the time of the Policy purchase that depicted title
issues for the Insured Property. Specifically, the survey showed an encroaching
fence on the property. Defendant’s representative, Raoul Sere, however, failed
to disclose the defect to Plaintiff. Defendant’s predecessor issued the Policy to
Plaintiff without specific exception or exclusion for any title defect on the
Insured Property. 1
      In connection with the sale of the Insured Property in 2020, a new survey
was conducted during which Plaintiff discovered for the first time that a fence
on a neighboring property encroached on the Insured Property. Plaintiff’s
neighbor claimed title to the disputed area through acquisitive prescription,
and Plaintiff paid his neighbor for a quit claim deed for the encroaching strip
of land and relocation of the fence. On April 23, 2020, Defendant denied
coverage and defense to Plaintiff for $96,328.01 in losses he paid to his
neighbor to cure the title defect. Plaintiff alleges that he is owed coverage
under the Policy and brings claims for breach of contract, estoppel,
reformation, and bad faith.
      Defendant has moved to dismiss Plaintiff’s claims, alleging that the
Policy excludes coverage. Plaintiff, on the other hand, has moved for partial
summary judgment holding that some of Defendant’s defenses are invalid and
that Defendant was in bad faith in denying coverage. Because the Court finds
that Defendant’s Motion to Dismiss has merit, it need not address Plaintiff’s
summary judgment arguments.



      1 United General Title Insurance Company issued the Policy and was later acquired
by Defendant First American.
                                          2
      Case 2:20-cv-02897-JTM-DMD Document 28 Filed 05/24/21 Page 3 of 9




                                 LEGAL STANDARD
       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts “to state a claim for relief that is plausible on its face.” 2 A claim is
“plausible on its face” when the pleaded facts allow the court to “draw the
reasonable inference that the defendant is liable for the misconduct alleged.” 3
A court must accept the complaint’s factual allegations as true and must “draw
all reasonable inferences in the plaintiff’s favor.” 4 The court need not, however,
accept as true legal conclusions couched as factual allegations. 5 To be legally
sufficient, a complaint must establish more than a “sheer possibility” that the
plaintiff’s claims are true. 6 If it is apparent from the face of the complaint that
an insurmountable bar to relief exists and the plaintiff is not entitled to relief,
the court must dismiss the claim. 7 The court’s review is limited to the
complaint and any documents attached to the motion to dismiss that are
central to the claim and referenced by the complaint. 8


                                LAW AND ANALYSIS
       Plaintiff brings claims for breach of contract, estoppel, reformation, and
bad faith. Defendant moves for dismissal of each of these claims. The Court
will consider each in turn.



       2 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 547 (2007)).
       3 Id.
       4 Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
       5 Iqbal, 556 U.S. at 678.
       6 Id.
       7 Lormand, 565 F.3d at 255–57.
       8 Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).

                                               3
          Case 2:20-cv-02897-JTM-DMD Document 28 Filed 05/24/21 Page 4 of 9




A.        Breach of Contract Claim
          Plaintiff alleges that Defendant breached the Policy by denying him
coverage for his neighbor’s claim to title of a portion of his property. The Policy
provides coverage for any defect or encumbrance on the title. 9 Defendant
argues, however, that provisions of the Policy exclude Plaintiff’s claim from
coverage.
     i.        Acquisitive Prescription
          First, Defendant alleges that Plaintiff’s claim is excluded under language
in the Policy stating that it “does not insure against loss or damage . . . which
arises by reason of: . . . Rights or claims of parties in possession not shown by
the public records.” 10 Specifically, it alleges that Plaintiff’s neighbor’s claim to
the Insured Property arose by acquisitive prescription—or possession for a
certain number of years 11—and therefore was not shown on the public record.
          Under Louisiana law, “[a]n insurance policy is a contract between the
parties and should be construed by using the general rules of interpretation of
contracts set forth in the Louisiana Civil Code.” 12 “When the words of a
contract are clear and explicit and lead to no absurd consequences, no further
interpretation may be made in search of the parties’ intent.” 13 “An insurance
policy should not be interpreted in an unreasonable or a strained manner so as
to enlarge or to restrict its provisions beyond what is reasonably contemplated



         Doc. 13-3.
          9

          Id. at 19.
          10
       11 LA. CIV. CODE art. 3446 (“Acquisitive prescription is a mode of acquiring ownership

or other real rights by possession for a period of time.”); see also LA. CIV. CODE arts. 3473–88.
       12 Mayo v. State Farm Mut. Auto. Ins. Co., 869 So. 2d 96, 99 (La. 2004).
       13 LA. CIV. CODE art. 2046.

                                                4
         Case 2:20-cv-02897-JTM-DMD Document 28 Filed 05/24/21 Page 5 of 9




by its terms or so as to achieve an absurd conclusion.” 14 “The rules of
construction do not authorize a perversion of the words or the exercise of
inventive powers to create an ambiguity where none exists or the making of a
new contract when the terms express with sufficient clarity the parties’
intent.” 15
         Plaintiff rebuts that the 1994 survey did in fact show the boundary
encroachment of a fence on the Insured Property and that Defendant knew of
the encroachment. Defendant correctly points out, however, that the Policy
does not cover the physical encroachment of the fence, but rather, claims to the
title. Plaintiff’s neighbor’s claim for title arose out of his possession up to the
encroaching fence. That possession was not shown in the public record. The
exclusion expressly applies to “claims by parties in possession not shown in the
public record.” Accordingly, by its plain language, the Policy excludes coverage
for Plaintiff’s neighbor’s claim to title of the Insured Property.
   ii.         Consent to Settle
         Further, Defendant alleges that Plaintiff’s claim is excluded because he
voluntarily assumed liability for his neighbor’s claim without prior written
consent from Defendant. The Complaint alleges that Plaintiff first gave
Defendant notice of his claim on March 17, 2020, after he had reached a
settlement agreement with his neighbor. Plaintiff paid the settlement amount
to his neighbor just three days later. Defendant did not deny coverage until
April 23, 2020. The Policy states that “[t]he Company shall not be liable for
loss or damage to any insured for liability voluntarily assumed by the insured

         14   Carrier v. Reliance Ins. Co., 759 So. 2d 37, 43 (La. 2000).
         15   Mayo, 869 So. 2d at 99–100.
                                                    5
      Case 2:20-cv-02897-JTM-DMD Document 28 Filed 05/24/21 Page 6 of 9




in settling any claim or suit without the prior written consent of the
Company.” 16 By its plain language, Plaintiff’s claim is excluded under this
provision as well.
       “Louisiana courts have declined to enforce consent to settle and no action
clauses only in certain limited situations.” 17 These circumstances include
situations in which “the insurer wrongfully refuses to defend its insured,”
wrongly denies coverage, or unjustifiably delays settlement. 18 None of these
limited circumstances apply here. Indeed, the Complaint alleges that Plaintiff
did not give notice of the claim to Defendant and make demand for
reimbursement until after settlement had been reached. 19 Moreover, this
Court has already held that coverage for Plaintiff’s claim was excluded under
the Policy provision excluding coverage for claims of possession not in the
public record. Accordingly, coverage is likewise excluded under the consent-to-
settle provision. Plaintiff’s breach of contract claim is dismissed.
B.     Estoppel/Waiver
       Plaintiff next alleges that Defendant should be estopped from asserting
exclusions in the Policy because it issued an “all clear” policy without specific
exception despite knowledge of the title defect. Specifically, Plaintiff’s
Complaint alleges that Defendant’s agent, Rauol Sere, conducted a survey in
1994 that showed the encroaching fence. He argues that Defendant therefore


       16 Doc. 13-3.
       17 New England Ins. Co. v. Barnett, 465 F. App’x 302, 307 (5th Cir. 2012).
       18 Id.
       19 See Doc. 1-5 (“The insured, in an effort to comply with his obligations as seller to

deliver clear and merchantable title has reached an agreement with the neighbor . . . .
Accordingly demand is made upon First American to reimburse the insured under the above
reference policy for the expenses incurred in resolving this title dispute.”).
                                               6
        Case 2:20-cv-02897-JTM-DMD Document 28 Filed 05/24/21 Page 7 of 9




knew of the title defect when it issued a Policy for merchantable title. He
argues therefore that it should be estopped from denying coverage for that
defect. Defendant offers several defenses to this argument.
   i.         Peremption
        First, Defendant argues that, under Louisiana law, any claim arising out
of the acts of an insurance agent are subject to a three-year peremptive period.
Because Sere’s acts took place in 1994, Defendant argues that the claim is
perempted.
        Louisiana Revised Statutes § 9:5606 states that:
        No action for damages against any insurance agent, broker,
        solicitor, or other similar licensee under this state, whether based
        upon tort, or breach of contract, or otherwise, arising out of an
        engagement to provide insurance services shall be brought unless
        filed in a court of competent jurisdiction and proper venue within
        one year from the date of the alleged act, omission, or neglect, or
        within one year from the date that the alleged act, omission, or
        neglect is discovered or should have been discovered. However,
        even as to actions filed within one year from the date of such
        discovery, in all events such actions shall be filed at the latest
        within three years from the date of the alleged act, omission, or
        neglect.
        Plaintiff argues that the § 9:5606 peremptive period applies only to
agents in their individual capacities and not to claims of vicarious liability for
an agent’s actions. Plaintiff cites to Sibley v. Blue Cross Blue Shield of
Louisiana, in which the court stated that “Louisiana Revised Statutes 9:5606
does not extend to claims against an insurer merely because those claims rely
on imputing the conduct of an agent to the insurer.” 20 As Defendant points out,


        20   142 So. 3d 1022, 1025 (La. App. 1 Cir. 2014).
                                                 7
           Case 2:20-cv-02897-JTM-DMD Document 28 Filed 05/24/21 Page 8 of 9




however, the Sibley court went on to say that “Louisiana Revised Statutes
9:5606’s peremptive periods can arguably be extended to insurers in cases
where the insurer’s liability arises solely from the wrongful act of their agent
toward an insured.” 21 Indeed in Halmekangas v. ANPAC Louisiana Ins. Co.,
the court held that § 9:5606 applied to a claim against an insurer when it was
“derivative of those against the agent.” 22
           Here, Plaintiff claims that waiver or estoppel results from Sere’s
knowledge of the encroachment in 1994 prior to the issuance of the Policy.
Accordingly, Plaintiff’s estoppel claim arises solely from the acts of Sere.
Plaintiff’s estoppel claim is therefore perempted.
     ii.        Consent to Settle
           Even assuming Plaintiff’s estoppel claim is not perempted, however,
Defendant points out that it would not be estopped from asserting the consent-
to-settle exclusion that this Court found applicable above. Accordingly,
Plaintiff’s estoppel claim is dismissed.
C.         Reformation
           Next, Plaintiff pleads, in the alternative, that if the Policy does not
provide coverage, it should be reformed to do so. Specifically, he alleges that
the mutual intent of Plaintiff and Defendant was for Defendant to insure
merchantable title free of any defect. Under Louisiana law, in order to reform
a contract there must be mutual error or mistake. 23 The Complaint does not

          Id.
           21

          95 So. 3d 1192, 1196 (La. App. 4 Cir. 2012).
           22
       23 Samuels v. State Farm Mut. Auto. Ins. Co., 939 So. 2d 1235, 1240 (La. 2006) (“As

other written agreements, insurance policies may be reformed if, through mutual error or
fraud, the policy as issued does not express the agreement of the parties. . . . clear and
convincing evidence of mutual mistake was necessary only when a party sought to prove that
                                              8
      Case 2:20-cv-02897-JTM-DMD Document 28 Filed 05/24/21 Page 9 of 9




contain any allegation that Defendant intended to provide coverage for the
type of title defect at issue here. Indeed, there is no allegation that Plaintiff
ever requested or negotiated for such. In addition, even if the parties intended
for the Policy to provided coverage for claims of possession not shown on the
public record, Plaintiff’s claim would still be excluded by the consent-to-settle
provision.
D.     Bad Faith
       Finally, Plaintiff alleges that Defendant acted in bad faith in denying
coverage. This Court has found that Defendant had a reasonable basis for
denying coverage and therefore Plaintiff cannot succeed on his bad faith claim.


                                    CONCLUSION
       For the foregoing reasons, the Motion to Dismiss is GRANTED, and this
matter is DISMISSED WITH PREJUDICE.


                          New Orleans, Louisiana this 24th day of May, 2021.


                                          ____________________________________
                                          JANE TRICHE MILAZZO
                                          UNITED STATES DISTRICT JUDGE




the insurer had insured a substantially different and greater risk than that expressed by the
written policy.”).


                                             9
